Citation Nr: 9923700	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  93-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
disability, evaluated as 10 percent disabling for healed 
fracture of the left patella with instability, with a 
separate 10 percent rating for arthritis with synovitis of 
the left knee.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 16, 1945 to 
September 15, 1947; from August 2, 1950 to August 1, 1953; 
and from August 18, 1953 to August 31, 1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York City.  

The case was administratively remanded by the Board in 
December 1994 for a personal hearing.

The veteran (and on occasion, his wife) provided testimony at 
personal hearings before Hearing Officers at the RO in May 
1993 and April 1996, and again before the undersigned Member 
of the Board in Washington, D.C., in June 1999, for which 
transcripts are of record.

At the most recent hearing, the veteran submitted additional 
evidence, some of which was duplicative of that previously of 
record; he attached a waiver of RO consideration for all of 
such evidence.

In addition to the left knee disabilities herein under 
consideration, the veteran is currently service-connected for 
lipomas of the chest, rated as noncompensably disabling; and 
for gastritis as a result of medication for his left knee 
problems, rated as 10 percent disabling since April 11, 1996.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In general, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In the rating of any disability, and with regard to 
conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When VA is on clear notice that additional records may be 
available, as is the case herein, the Court has repeatedly 
held that VA has an obligation to assist the veteran in 
obtaining them.  See, i.e., Epps v. Brown, 9 Vet. App. 341 
(1996).  In that regard, Social Security records are also to 
be obtained when possible and associated with the claims 
file.



The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case cites in the prior Board remand, the Court 
has implemented certain guidelines.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995). 

VA examinations must include all required and specific 
findings relative to the requirements set forth in DeLuca, 
and 38 C.F.R. §§ 4.40, and 4.45.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  


The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations:

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to 
execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations...  

In this case, the Board would also note from the outset that 
there are several rather disparate areas of concern which 
render it difficult to adjudicate the veteran's claim based 
on the evidence now of record.

First of all, the file contains a great deal of clinical 
information provided by both private physicians and as a 
result of various VA evaluations.  

In substance, the veteran underwent VA partial orthopedic 
evaluations in December 1991, June 1995, April 1996 and May 
1998, and these findings as well as some VA outpatient 
reports are in the file.  However, these, including the most 
recent orthopedic evaluation, do not provide adequate current 
ranges of motions and other clinical findings as required by 
schedular criteria, DeLuca or Hicks.

At the time of the most recent hearing, the veteran and his 
representative specifically requested a neurological 
examination, which has not been done, to determine the nature 
of any foot drop or other neurological symptoms as the 
veteran alleges.  

Similarly, the Board would note that as pointed out by the 
veteran, he has been given and uses a cane, Canadian 
crutches, bandages, and a wheelchair, etc., and is said to be 
unable to move without one or more of these; that these have 
been provided by VA solely due to his left knee disabilities, 
and that in fact, he is immobile without these aids. 

Private evaluations are in the file showing that the 
veteran's left knee problems are much more severely disabling 
than appear to be reflected on VA examinations, and certain 
specific findings are also at odds, i.e., some examinations 
show objective signs of severe or major instability and other 
relatively contemporaneous evaluations are said to show none.  
Or on occasion the veteran may be described as having 
significant effusion in one or both knees, and soon 
thereafter there is apparently none.

More specifically, private physicians including PJD, M.D., 
have opined since as early as 1991 that the veteran's left 
knee condition has been permanent and precludes him from 
working.  

He has also been granted Social Security benefits since June 
1992, apparently primarily based on the left knee problems.  
The clinical records associated with and supporting such a 
grant appear to confirm that his left knee is the primary if 
not sole factor responsible.

Evidence has been submitted from prior employers to the 
effect that he has been removed from jobs because he is no 
longer able to stand on his feet or work the floor as he had 
in the past.  It remains unclear whether he is able to do 
other work.  Any VA Vocational Rehabilitation and Education 
(VR&E) file is not of record.

The veteran has not been shown to have been evaluated, as he 
is entitled, by a qualified professional to determine whether 
he is able to work in other settings compatible with his 
capacities, etc.  See Friscia v. Brown, 8 Vet. App. 90 
(1995).  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the appellate issues pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should obtain all outstanding 
VA treatment records which have not been 
previously been secured and associate 
them with the claims file.  


2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
by appropriate specialists for the 
purpose ascertaining the nature and 
extent of severity of his left knee 
disabilities.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
the examiners must annotate the 
examination reports in this regard.  Any 
further indicated special studies should 
be conducted.  

The examiners should address the criteria 
in 38 C.F.R. §§ 4.40, 4.45, 4.59 in their 
evaluation of the veteran's left knee 
disabilities.  In particular, the 
examiners should address:

(a) In specific, numeric nominal degrees 
of arc figures, what are all active and 
passive ranges of motion in all pertinent 
planes in accordance with regulatory 
criteria and guidelines;





(b)  Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disabilities in light of all pertinent 
regulations and judicial guidelines; 

(c) To what extent, measured in specific 
terms, does the service-connected left 
knee disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners must 
so indicate.

(d) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  The impact of 
meniscal tears should be discussed in 
detail in particular as they may relate 
to functional limitations.



(e)  What is the impact by the disability 
regardless of the means of such impact, 
i.e., misuse, disuse, postural tilting, 
limp, pain, instability, atrophy, etc. 
including as it relates to any other 
disabilities including of the spine or 
right lower extremity.

(f)  What is the nature of any 
neurological impairment caused by the 
veteran's left knee disability, and how 
does this impact his ability to work.  

The examiners should express opinions as 
to the veteran's ability to work in view 
of his service-connected healed fracture 
of the left patella with instability, 
arthritis with synovitis of the left 
knee, lipomas of the chest, and 
gastritis.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for left knee 
disabilities and a total rating based on 
individual unemployability due to 
service-connected disabilities.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


